Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US 8,376,074) in view of Okamura et al. (US 10,399,425).
[Claim 1] Regarding claim 1, Yoda discloses an assembly that provides impact protection for a vehicle battery of a hybrid motor vehicle, comprising: at least a first vehicle seat (31); a second vehicle seat (32) arranged adjacent to the first vehicle seat (See FIG 1); a center console (29) arranged between the first vehicle seat and the second vehicle seat (See FIG 1) a vehicle battery (21); and a battery tray (1) having an upwardly directed opening for receiving the vehicle battery (See FIG 1) the battery tray arranged in the region of the center console between the first vehicle seat and the second vehicle seat (See FIG 1).
-Yoda fails to disclose a center tunnel arranged below the center console and a vehicle battery.
-Nevertheless, tunnels are conventional in the art in order to package inter alia, transmissions, exhaust and drive shafts. Okamura discloses a vehicle housing batteries and having a tunnel 29 formed in the floor. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Yoda to have a tunnel as taught by Okamura in order to allow Yoda to use the recess for applications that require rear wheel drive or components to be positioned in a center recess.



    PNG
    media_image1.png
    796
    611
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2 Yoda/Okamura disclose the assembly of claim 1, wherein the vehicle battery is a vehicle battery of a mild hybrid motor vehicle (See Column 3, Lines 65-67 which discloses use in a hybrid vehicle. Hybrid contemplates partial and full electric propulsion).
 [Claim 4] Regarding claim 4, Yoda/Okamura disclose the assembly of claim 1, wherein the battery tray is arranged above the center tunnel (As modified, the battery of Yoda is housed above the floor and would be above the tunnel in a vehicle such as Okamura).

Allowable Subject Matter
1.	Claims 3, 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
2.	Claims 15-19 are allowable. Yoda and the prior art of record fail to disclose a method of providing impact protection for a vehicle battery of a hybrid motor vehicle, comprising: fastening a battery tray to a center tunnel of a hybrid motor vehicle using a flexible fastening device such that the battery tray is moveable relative to the center tunnel by means of the flexible fastening device.
  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                    
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614